—Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Kramer, J.), rendered October 30, 1991, convicting her of criminal sale of a controlled substance in the third degree under Indictment No. 5303/91, upon her plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered October 30, 1991, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, upon her admission, and imposing a sentence of imprisonment upon her previous conviction under Indictment No. 1735/87.
Ordered that the judgment and amended judgment are affirmed.
The defendant knowingly, intelligently, and voluntarily waived her right to appellate review of the issues raised by her at the time that she entered her plea of guilty. Accordingly, the judgment and amended judgment are affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; cf., People v Bray, 154 AD2d 692; People v Clark, 45 NY2d 432). Rosenblatt, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.